MacLean, J.
The plaintiff, in his own behalf and in behalf of all others similarly situated, alleges that on or about June 15, 1904, he was a passenger on the steamboat General Slocum, and received serious and permanent injuries in the disaster that overtook that boat; that the defendants, other than the Attorney-General, as members of the “ Ministers’ Committee,” so styled, received contributions “expressly made for the benefit of the sufferers of the said calamity and for the purpose of being distributed among persons who had sustained injury thereat;” that some of the moneys so contributed have been distributed for the benefit of such persons, among whom is the plaintiff; that a large amount of said contributions remains unexpended in the hands of the defendants, other than the Attorney-General; that he has demanded a further share, but has been refused; and that the said committee has refused to make any distribution of the moneys so remaining or “further to perform their duties as such committee, in violation of the trust imposed upon them, and retain the said fund or the unexpended balance thereof in their hands, in violation of such trust, and for their own use, benefit and behalf; ” and prays that it be decreed that the plaintiff and others injured as aforesaid are entitled to distributive shares of the funds in the hands of the committee; and that said committee be removed for neglect and be required to account for ali *408moneys by them so received. It would seem, as stated in the case of Loch v. Mayer, 50 Misc. Rep. 442, 444, that “ the donors gave the funds now in the possession of the plaintiffs (herein the defendants, ‘Ministers’ Committee’) without reservation and without specific instructions, and merely upon the understanding that in the exercise of good faith and discretion the plaintiffs (herein the defendants, ‘Ministers’ Committee’) should apply the donations to_ the relief of suffering incident to the Slocum disaster. The expression of this purpose, by oral and written declarations and 'by conduct, impressed upon the funds received by the plaintiffs (herein the defendants, ‘Ministers’ Committee’) the character of a valid trust for the benefit of an ascertainable and definite class of beneficiaries.” Evidence of misfeasance or of malfeasance herein there is none. Therefore the removal of the committee and ah accounting may not be decreed, even wrere this plaintiff entitled to maintain this action therefor. The claim of the plaintiff, suing for himself and others similarly situated, therefore ■ reduces itself to a claim for distribution, regardless of the further exercise of good faith and discretion by the trustees in the matter of the relief of suffering incident to the Slocum disaster, of proceeds or funds donated for relief and not as a gift. If the funds may still be expended for such relief it is the duty of the trustees, and not the province of this court, to act and to exercise discretion therein and thereto-. If the moneys donated should prove more than sufficient for the purpose for which" they were donated, it does not follow that the surplus belongs of right to the sufferers in or from said disaster, but it is to be held as a resulting trust in favor, of the donors; if they are not ascertainable, such surplus, the legal estate of which is in the trustees, failing of ownership, would revert to the State, as it is unaffected by the Laws of 1898, chapter 701, as amended by the Laws of 1901, chapter 291, the amendatory act reciting that “ the Supreme Court shall have control over gifts, grants, bequests and devises in all cases provided for by section one of this act,” and section one -provides that “ no gift, grant, bequest or devise to. religious, educational, charitable or bepevolent uses, which *409shall in. other respects he valid under the laws of this State, shall or he deemed invalid by reason of the indefiniteness or uncertainity of the persons designated as the beneficiaries thereunder,” which is not this case, as here the beneficiaries are persons within an ascertainable and defined class, and so not within the provisions of the act or of the application of the cy pres doctrine thereunder, to which distribution under the present claim would seem to be tantamount. The complaint will therefore be dismissed, with costs.
Complaint dismissed, with costs.